 +·s~'OP C1-J ~77.J'OJU\ m Ao'i 1'l)'OJ \ vk..\J ), 1C") ?A-o Vl-.?J f>v\--o sAlOP Q~
 · ...>~ '?t'Y\J h'w ~ C ' ~OJ 3If) >¥~ti' '":::\00-r '-Jof-r-V7>t-Siv,,~ ~
          ::JP          LAQ}-\,,7'?    ~\\J\.l...   '7QJ~
                                 _:x.0 .)~ VV'" ~YW\.\t- ::J9 ,S)'-,C\"XJ ,~~
  1
:: 1+.JOJ~J ~       UOl-r'Jl? A.»-1'\\Jl?<; l~ ~ ~ ?,t?t>fq~ VQ\-,-"Y.2J\-<:;.\V'\\A~ o"v\-}-
     \)\.AD J:)\-J'oJ'Q'I\? ~r\ ~~J~ ?A'O <\OC- ~ '--VO~ a'<\ ~l'o~J ~\\"'O))t;J~J
                 +")~OJS\~ JO\l'JW lJ L\-tl('("). ~d/\~.J Gv.•,~~ u\ c;-ttJO\.\-tY11?
               +M-l--
~~-ir-t..   ~ \\..\ ~Yl ~v Jo0'>~ S'.\..\ V<t~Yl({}? \)P~)\'7r) :)~ -r\YlSo.J 1? 5tf
   :,,'' ,r:
i\t -·    7P l:::!:tO c::;,~G ±C' 7Jl'\\-JdTuQ hr\/lY'O) .f<>,\.Q 7Sv\+ _±o '?!Jt:t.:±0 ~v\X> ~,!7J
          _J05f/\Mns 0\- ~JoJ·~u SYl'-\_.+ 5))("\'l ·'+JOdd) <-p P·U... '" ~JOCl'l +-o "l\lYr'l
        """             ?~9S":1JJ~ ~\VJ~ u~~\~ '?")->_±\~ ~V\ . )~~ ~-o]"__,+ ~                                             G-t
 ..µA,.\,\..) ~-\-            ~'-
                                \~7:J f>v\~ 1 VCH-t1'J)g..) _±.0 (o\.1\C""\~9-\-Z
                                                                          ; ~Jj cit~o        \:7 >~"YJ) OJ
    , --rioh <?i- ~\dJYI . 0, \J.odO' <fV\.b \1. 0-r- ~i)I'\~ vcW""'t-~tsv~ -i>\-\-t- ~V<lt"Jc>t-O.Jo1
              ..J )/\~Ylv\,C"' fUVI ,?\J.o;,-J ">'-\1.. \\ ~..J'O ~('/'. - Y).fl?-:)Og v\\ \XO] ~.)oW~
        .J'"M-¥7 ½'ur1 s11 ?JWV.,~ 7f\\i- 7JJYJ 0u, \VJ~~ "'\'.\- ~ uo\..l(J6'"o..J0
        ip\,PO  S,)'',+..J,<\\\ ~)"\ · GQu1Dauv1_ ±o l.J'Ol~JwYJS-W ""H- s~~ wo~:1:
   ·s~"'O\ \"'O)o~~                   OL\.+ hG\     ~~o 7J.JYJ             t"A.t7 pu~ s+u.Gu \'DV9?f-ntl+~L>-<OJ
  ~~ 3-0 \\V ·.J,v.o~\JO                            vJ   -\-ov 'od'->'X7taf    \'O~Jt d->J    'O
                                                                                          w~,:c
                                                                                 ·•u<!\f\Ok.J'OJ'-"•. :±0 wJd"f -o           o+
~U)r\.,\3:;;        ?"'-0 yo-\-'? ~l'V.O) vWt)'q s~              QV\C""'   oUO   c;\ .Jo \)O<;!JJ ~ (        tG' \
                                                 ua\~s~JdPd ;<?f'O\r\ · };Y'l('u,. )YJvO\-)-OWu/
                                                             h+,'1,<~ /
~ ..>o_j; ..J,f\O~ v'1) <1v\ ~,.KJ·~ ,ly't'l\u\ )'0J\7~4d ~-\~~~~tow~ o-t- Jovo~ ~Jd
 ~ ~tl'J-\Y1t!;JJ ~~.>WO) ( -\-?Y. \..V.JOj-'2\.              ,n,~QS~.JJ ?J\{1_
                                                                           uc,twl+r" .
                                                            ~dc:>n J~u'O ~ S.cOV0-r9\A.\"flJ->t? w;,~
~01:ns Q-\,,             s.s.>.JW<0J ¥J S4-.Jro~ ?-,Nx:ro c1'4t ~s;o ~\ \~\-:n-J'P?J-> .I:
                                                           _L~3\r-l<lN3\11.V            OJ_ 3."/\ ~3 7
                                                                     .           ·,~ t~ 1 ~VV'111~\\            (}3<111 ¥
                                        j-z.h-z-o-z ·q"'- ·.                                       ,   /\
                                      <:::1,0-x~-:ry 7::!,"~)        i       ~..:];'13\1'\ <l."WQ 'v-.l tA :1;77 :t    !'I\
          v~~A1A~~Ci~ -\o _l_-:)..:nu.s.:I<:J. ~71.3..1s~ 3tt.l- ~<:.::!.
                        ~~7 l,-:>-S:--2}_l..~~ $.3~-Y.l..'5
                                             <i~~'() :3-\-\~ N +:
               J.   ,          Case 5:20-cv-02426-MAK Document 11 Filed 06/25/20 Page 1 of 13
       Case 5:20-cv-02426-MAK Document 11 Filed 06/25/20 Page 2 of 13




                            INSTRUCTIONS TO PRISONERS FILING AN
                       APPLICATION TO PROCEED IN FORMA PAUPERIS IN A
                              42 U.S.C. t5 1983 CIVIL RIGHTS ACTION
                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    NOTICES

                      •      In fonna pauperis status does not mean that payment of the $150 filing fee is waived.
 If you are granted leave to proceed in fonna pauperis you will be required to pay the full $150 fee to file
 your complaint, even if the complaint is dismissed prior to service. The Court will assess and collect an
 initial partial filing fee from your inmate account, if funds exist. The unpaid balance will be deducted from
 your account in installments as funds become available. Inability to pay the initial partial filing fee will not
 prohibit you filing a civil rights action.

                    •     The Court may deny your Application to Proceed In Forma Pauperis if three or more
of your prior complaints or appeals filed in Federal Court were dismissed as frivolous, malicious, or for
failure to state a claim upon which relief may be granted. In that case, you will be required to pay the $150
filing fee to commence the civil rights action.

             COMPLETING THE APPLICATION TO PROCEED IN FORMA PAUPERIS

                  •      The application form consists of two pages. All entries on the form must be typed or
legibly handwritten.

                   •      Show your full name as plaintiff in the caption. Also show the full names of any
additional plaintiffs in the caption. Each additional plaintiff, if any, must submit a separate Application to
Proceed In Forma Pauperis. The full names of all defendants must be listed in the caption. The caption of
the application form should be identical to the caption of the complaint.

                  •     All information requested in the application form must be provided. If you cannot
provide all infonnation you must provide an explanation.

                   •    Sign and date the application and the declaration that the facts stated in the
application are true and correct.

                                              CERTIFICATION

                  •      Request that a prison official complete the certification ofyouF- inmate trust fund
account balances on page 2 of the application form. Secure a certified copy of the statement of your inmate
trust fund account for all institutions in which you were confined for the six-month period preceding the
filing of the complaint, listing all deposits and withdrawals from the account. The certified account
balances and the account statement(s) must be signed and dated by a prison official, and must show the
official's title.

                                        FILING AN APPLICATION

                 •    Provide the original application form and certified inmate account statement for use
by the Court. Keep copies of both documents for your records.

                  •    Mail the original complaint, application form, and certified account statement to:
Michael E. Kunz, Clerk, U.S. District Court, Eastern District of Pennsylvania, 2609 U.S. Courthouse, 601
Market Street, Philadelphia, PA 19106-1797.




                                                                                                                 6
                                    '\ \TC1 Sl? ?'\..O.              Clt f>c)l\JJb $U.Q\t\~QC) \.li\~J?;J ~tlw?vl
        Qt- +4G\J             )0     '°R\        'f>1'11a-v\S       :r: \Kav\-\- -t. \...Qwk, 1J~ hW Wf+vu~ W.IO-r
   ~ sp.J'OG,J             v1, S ) ~ J~ f'oC{~J:;,s~J                            ~l t1~dl>70.;J ,; ~ E
                I                                                                                          · u--ovu) lql          hi JO
 ~ nJorl:JG01Jp .:.±0 e15r9-o )"'OY>X76 ov\t- ~ ~ 3r.,-.st.w wJ---rJV\
                                                   1
 ~ ~~-rt? ~"'\\-- ~ ~ ' " 7 . J \ J ~ Or ~ I \ d/\d'\ v\Q
  ~"1),J
    ~ ?OL-\ ?"'o ~ \ P h;\-\..-QW f'2'_qJ-Y1G ~ r
 ·tt}:Y?   <;1:J n~C'lY.Jf PU? fs;:,G_y-gv\-;)                      WlSs)..JJ.            v'O~~·\+Sv\,      ~C\. ~<iJw\
                                                                                                              ~+
             Uo?T'\       ,l\"f\Yl(X:l        s 1G_nvfJ            )~ v'Gb\h v~q              s<0--,,,~wv"JJQ ~ r''Ovt
     ,~+"\½tJ )-oY">'l,3 "'' o+- .)\~ ~ -pvn? 51"~ ~ /?'f'f5v~                                                                     11~
      . sf..>Y>O.,,? /~t'10 f>vvJ71 ss;Jvf,..J"1c'1~ J?7 -rot. \\\0) ~ \ J ~
                                                   ~I~\,\~~ .J         )")J n   h?.3,"   ~ 'if }tJ "'(}    \Ac)(\\   f;
                    ~Ylv\_L 's<;iu,p..JoJ ~.J s, ---o_;-;>wvfJ \~v.ow10 j--OO>d s~
                       5~<55"-4-l C'I V\\-'\C"'> v\0\,-1500 C\O( ~ "'-'O~
                      -poro~r.J ~ , ~ -\-'O ,-:u)() ~-rou50.;d -vi<Jh
                             o(\'O\J\ \'\ lC"'"l           '->d-Z. \~ \J    )~Vtfl
                                                                    a+ S\-\..Q~Y,1\-S
                             1'->~v::iooJop \ )JY);(.d5"                   ~)!70.S        )t'WJOu     ~v'O        V:J:"
~Nf!C"'1/nl.Qfu•~   ,..,,"\:1\..\J\I"-\(""') w,'O):J /..w y4>-tU?Jp "i>,,<;;. vtaf>J"X"'1-'PUV ~-t+1r~ · iW o~I""\
           •--t>Vll'\.lJU.S\lftYl     )vnSY>V\)'".\ \'.)U-0 )"l'Yl->J 5\ ~~V\l ; <;\"\J\t- 0.,.. Sp)\Q~oJ                             ~r
   · y~l,c\1,l-\ ()Jj Oc;\ V          <;~    f.."t't:;;q     S,   u~            17 ~Y'00\1J -=,+~wW OJ                    G'v ~v-OC,Wtrf
                                                                                                              1
           ..JO /-.J~YJGOJcJ? '0,:-- ~\W\\                                 ~         t-YlO\ W~t>fl\J\A\           er.>Y\\--'OlA   )~~
      v;    ¥?      -\-l)t>W.£S->Jyov\ )}jc\.J"">,I\ • ~'()(:\~ fO'YlJ'~                          .:J<2   -""l5Jv\p.J~\O-r ofe-z_
1/\)M O-\- ? \"OS <;.\, -\UdU.J+Jvdd'<l ~tv roJ '\c;t v\41 rM,-- ~ vo)~                                                           9'Y1"1t
  ~~ lr~c:nDOJd ~ o,>d ?"\AO uoSvo.J '+ ~ w o+ ~Gq) ~
    · ~WQOl ':>J~,t.,                0-\-   -o+)~wAs O>V'J,ul, ~ ~                                  ~s1,Go\ Qvn~~c\ -rYi7v\t-
    JJl'-r5     os- s-o= ~Ul7'V ?JV                                     'S>S >J_,.<;\'f' )-..:IV0\'\-°"'1:u       f'v'Y,l
                                                                                                                  '·{T)-i»\tr
               \ ~'"M               a.\-    'Pr\-)~~)              S>::x::"'l    -\->~\":)U\ ~V\L
                          Case 5:20-cv-02426-MAK Document 11 Filed 06/25/20 Page 3 of 13                   t. "?r...>QWJ~          JY1::::l..
       Case 5:20-cv-02426-MAK Document 11 Filed 06/25/20 Page 4 of 13




                                       V        STATEMENT OF CLAIM


 Instructions:

          State here as briefly as possible the facts ofyour case. Use plain language and do not make legal
          arguments or cite cases or statues. State how each defendant violated your constitutional rights.
          Although you may refer to any person, make claims only against the defendants listed in the
          Caption, Section I. Make only claims which are factually related Each claim should be numbered
          and set forth in a separate paragraph with an explanation ofhow the defendants were involved
          Use the reverse of this page or a separate sheet ofpaper ifyou need more space.

          Statement of Claim:




                                      Vl           RELIEF
Instructions: Briefly state exactly what you want the Court to do for you.
         Reliefsought:




                                Vil        DECLARATION AND SIGNATURE
I (we) declare under penalty ofperjury that the foregoing is true and correct.



              DATE                                             SIGNATURE OF PLAINTIFF(S)


                                                                                                       5
 ~~ ~                   'v'<lHVJ~\"'l\A\W °t--·                         tr0""l\Oft A~ <t,-v1i-t.J<?o\ 7..J _A~
    ~'ovt;/'Q::J "'V\1.. ~VOJ-9'.V'J 10                                 vii,~aq10'ov)fO ~ J<:t ~                                                  ~r
                                      0
           vQv0- ':19 ~                   v   h~\~J rv,1:1                     7n-vr (}~                      J"t        "°"~            't1.9~n
         ~V9) r               ~or         ~O)~        f>'t1(\<h-,,.~   +dflf}.A07s>.w JO[OW                                d11 ~th><""1
               ~~ J;Jd\ :±9 ..\-~VJS!Uf)J                        )\'Jn~fhM)                ~              YDY)J.)Vl()~         o\J\t ~17
         ~~     <s~MQ.\-- uO!SS?.>J:b                            S)lA"Jlf\i               <;.\'-'\\---    ~              o"Jl-,.~Y)(°' _::.\;Q
                ?Jf.+ ~\,(J<n cv,O)l°V . ~ ~Y.7.JJ .t . 9Y'                                                         ..JQ±          -\-L\'oil09
              cP l1
                  ts,f'r Qt). rw yass,JJdQ 11\(JI#~ o""\t                                                            V\Y.JW~_J                    ))!tg
         ?v,)P wl\~J ~ ,,J<?j ~t?JJJG ~r'Or;) ~ ~ -~6.m\J\J
 ,.f¥7   '40 · w~'-\\- S f J ~ _j-07JJ V)t!<""' wl17l'Z7 YJ -t! ,:::i,:?w ucr>
            ...>oJ\-;;>v~c<? ~vi c;;)!~ vo'"¥AS ci"\-l- h~ ~.,1of>V'Yl
           ± .        V\J   '1 v\    ..J(]j       Q   6     p~<i>          tll,VY.:):b                  'o-1+ s tA01 fv)? ? ~
      __.,IP..:3" ~.11'CJv'l)              ..1Q   dn ~tP"1                         L,~                   f"Cv\ Brn:-n r w.\V\
  )PJQ~              -\--J"'O -\Ul"\Q\J\ '() \»t\WWOJ .)~ -::\J--oc\ b'-"'\v\-\-h"\,\)7 ?\~
     ?-1'0      ~7Ve}_)           .:l:" ~ ·oLA} s)O.>~ _,-~S,.J<;J,f' )_...1Q-\-'YJ~q,rdr
       ) ~ 5\t,,\ b-1 1,t JQ::\<} ~v\l/ "\,{Y.}'OOUJ-                                     Cl}           JY)   V°V1\\.,\,     6~',~-r~ JC') 0c>
 s-·uoJH J..eJt. ..L-t~J~"(')")? S'."\ G\,~~~~ ±0                                           Sl,~<2)-f;Jl:7        ,~~~                               S 1.L\         .±o
  \.JVWl)l?n •.J'hJ ,:to ?J"~~(',J                    ·"4\- b'-"'.\'..QJ~J           7SJU1Jf\},1JG                   lw         ~1.A~p f'\nl:1
~t>•it~ ~ \ ) ~ , aw Co'-" 1),..u~ sn"\)_ d·J'l j-O '-1\(')9 -y0~~\LJ \W~ ~T .:to
   +J~t} Qi~ µ~~ /v~-o<;YJJ()p \VY!){~ ~"\\-- O\- v\0\-g -o ~ <J\;.
    c;u\\_\-\Ol)
               PH:, ~\~ '-'~f\'JM f\.\¥7 41-~Ul ~ uC),t~~l\>\WN ~
    · 5J"½\1'7_l.,   f>.l?V\:Jli.          ..A05~ f\.,r?d·)19     f>U'O        \A'OG°'~                  ~     W    1,   ~   c;;v'\w.>ohJ                       ~
     ())- d~,A~J            U\            S~          1'1   -\,Jn'f>v"G.J<;\W                       .)<'f)]'0\     ~         o'n      o')'i ~o.)(¥1
   ?A\? t.-t    ! JOV\-Fn17 5\'-\ ?oSY>q'O V\~W\)~ JoS11')~l1S Vl-ov\{Vl ..J"dA--_l"'o-)t
   '<;_;'-' 1'V\-t1'lA V fl.)::>
                             V ~, t-~_J-v:;, ,v1 ~ W\)V ...A a er:;,~ 7f'1+ V\ '\Y\t) er, oV Q ~
       '?lA.v ~, l"VP '-..\0              ~1'.l""l'1S\,\\ 9:>CV'"l     -::t        ~"u ;,_,~~¼)Oxop ?>S?JV\t o+
   )'""11f b)<?2 4-;;7,_j~~~ l.Ax>6a)1 .JQ\'?,c;l)flQ) ?~S"lc/ :I: 5t~q h\~ "1J
 uo J/~-p-,u ~\..\n"c-',, ~ ?))lJJ .Jo;~)\.)~~ 7JJ\Oqt} dL-\r SJ7Jjl?_L f'J 11l1~a
,.Jt:><;,~/\~YlS S!L\         ~_.JC:cA::>.J ..:C
                                    o,- ~"'.           ",,-:>\7\Cl ·~w >lJY1$"" )\ <;;'-4~)..>:JS'
       S'1'Vr\'-"1 ~ ~ \-V0-tt Ut ~ ·p>s-Si-.:,J)'OL\ J...\)lOY'JX7S f'~Joo\?_., r
                                                     I
~ _) OS!/\..1~ UYJW\)b\i \~ 'Jy-\ -b\ 0 Z k z ·..Jq9 °+70 VO
                                                                                                                               . . ... . . . . . ;;e;::;:::::;=:· . .
                                                                       , . _z - ~-··' " , •''   .   e
                       Case 5:20-cv-02426-MAK Document 11 Filed 06/25/20 Page 5 of 13
      Case 5:20-cv-02426-MAK Document 11 Filed 06/25/20 Page 6 of 13




     a.     Describe the administrative procedures available to resolve the issues raised in this complaint:

                    Type ofprocedure. (grievance, disciplinary review, etc.)



                    Authority for procedure. (DC-ADM, inmate handbook, etc.)



                    Formal or informal procedure.

                    Who conducts the iniiial review? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



                    What additional review and appeals are available? _ _ _ _ _ _ _ _ _ _ _ __




 b.       Describe the administrative procedures you followed to resolve the issues raised in this complaint
          before filing this complaint:

                   On what date did you request initial review? _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                   What action did you ask prison authorities to take? _ _ _ _ _ _ _ _ _ _ _ _ __



                   What response did you receive to your request? _ _ _ _ _ _ _ _ _ _ _ _ _ __



                   What further review did you seek and on what dates did you file the requests? _ _ __




                   What responses did you received to your requests for further review?




c.         ffyou did not follow each step ofthe administrative procedures available to resolve the issues
          raised in this complaint explain why?




                                                                                                               4
         Case 5:20-cv-02426-MAK Document 11 Filed 06/25/20 Page 7 of 13




                 You will be advised of any further action and/or disposition.

          The attached,. is for your records. It is not to be returned to the Court.
                       ~-                                            .




't@e_yQ\ (Que,~~\on: \fine,~· Un :::c fefort                                Pon~ tXCl'SS,v'e., ~




                                                                                     I!)!!
                             Case 5:20-cv-02426-MAK Document 11 Filed 06/25/20 Page 8 of 13



                                Lehigh County Department of Corrections
                                PREA Education and Awareness Handout
                  The Lehigh County Department of Corrections has zero tolerance for the sexual abuse or the sexual
                  harassment of persons in our custody. Regardless of your age, size, race, ethnicity, sexual orientation or
                  gender identity, staff is re·quired to make every effort to protect you during your incarceration. In
                  furtherance of our efforts to keep you safe, ·any and all sexual activity involving another person in any
                  Department of Corrections facility is prohibited. Additionally you should immediately report to a staff
                  member any sexual overtures/advances, attempted sexual abuses, threats, intimidation, assaults, or other
                  actions or communications by one or more detainees aimed at coercing or pressuring you or another
                  person to engage in a sexual act.

                   You also have the right to be free of any sexual abuse or sexual harassment on the part of staff, including
                   contracted personnel. Staff is prohibited by law and by policy from engaging in sexual activity with
                  incarcerated persons regardless of consent. Any sexual contact is prohibited, except in the context of
                  proper searches and medical examinations. Verbal harassment of a sexual nature, including but not
                  limited to, derogatory or demeaning comments about a person's body is also prohibited. In the rare
                  instance you enc9unter such an unprofessional staff member; you are encouraged to immediately report
                  the behavior.

                  Should you become a victim of a sexual abuse or harassment by other detainees or staff, or you are a
                                   I
                  witness to same, you have several options for reporting:

                    /i.    Tell any staff member at the facility you trust (medical sta:rr: case managers, housing officers,
                           supervisors, etc.).

                    v'2.   Submit a request slip to your case manager.

                   t/3. · File an informal or formal grievance if you are housed at the main jail.
                    v(     Write-a letter directly to the Facility Warden.

                   v(      Co1:-tact directly:
                                                      Office of the Chief County Detective             p;evt+-        ~Y\~
                                                          Lehigh County DA's Office
                                                           455 West Hamilton Street
                                                                                                     eto   t"h l ~ af"fT cJ2-
                                                             ·Allentown, PA 18101


                Reports can be submit'"i.ed anonymously if you so choose, but the more information you can provide, the
                easier it will be to investigate what happened. Information concerning the identity of a victim of a sexual
                assault, and the facts of the report itself, will be limited to those who have the need-to-lmow in order to


.,t'       i'
                make decisions concerning the victim's welfare and for law enforcement/ investigative pIDposes.

                You will not be subject to disciplinary action for reporting sexual abuse or for having participated
41[ ~- ·sexu~ ~ctivity as a r~sult of force, coercion, threa~, o_r fear of for~e._ Ifyo_u experience any form o~
                                                                                                                       in:;~          {Q ~
                                                                                                                                 Cl ~ r-
                                                                                                                                         1
                                                                                                                                           ~.
                                                                                                                                            '\O
                                                                                                                                                  ,~




       j        retaliation for reporting sexual abuse or for engagmg m sexual activity as a result of force or coercion,      -.t...~ ~ b
   (            Y_.:'U _can report it_in any of the same_ways that you report an_incid~nt ~-!_~-~Xllal abuse.             \[ l,:(7 o[K" 0..~ V)
                                .                                                                                         \_OS~ D{! J,
                                                                                                                   Page 1 of 2   Q,,'IJ'.~ \)   i '),\ \-' W
                                                                                                                July 27, 2016    ..vl     ~~h
             Case 5:20-cv-02426-MAK Document 11 Filed 06/25/20 Page 9 of 13




                  Lehigh County Department of Corrections
                  PREA E·ducation and Awareness Handout
  If you are identified as a victim of sexual assault, you ·will be offered immediate protection from furi.b.er
 harm and will be referred for medical examination and clinical assessm.ent If the assault occurred
 recently, it is important th~t you do not shower, wash, drink, smoke,· change clothing or use the bathroom,
 to the extent possible, until you can be seen by a medical provider and any evidence can be collected.

 You would also be entitled to medical and mental health services and ongoing care, as deemed
 appropriate, including testing and treatment for sexually transmitted diseases and infections, emergency
 contraception, and counseling services.

Once an assault is reported, the facility and/or an appropriate law enforcement agency will conduct an
investigation during which you ·will be asked tb cooperate with the investigation as well as the potential
criminal prosecution.



Avoid.in~ Sexual Assault

Se}..-ua.l assault is never the victim's fault, however knowing the wa...-ning signs and red flags can help you
stay alert and aware:

      1.    Cany yourself in a confident manner. Many attackers choose victims who look like they would
            not fight back or who they think are emotionally weak.

  2. -Do not accept gifts or favors from others. Most gii.7:S or favors come with special demands or
            limits that the giver expects you to accept.

  3.        Do not accept an offer from another inmate to be your protector.

  4.        Identify a staff member with whom you feel comfor&.able discussing your concerns. Report·
            concerns!

  5.       Be clear, direct and firm. Do not be afraid- to say "no" or "stop it now."

 6.        Choose your associates wisely. Look for people who are involved in posrtive activities like
           educational programs, work opportunities or rehabilitative counseling groups. Get yourself
           involved in these activities, if they are available.

 7.        Trust your instincts. Be aware of situations that make you feel t.m.comfortable. Ifit does not feel
           right or safe, leave the situation or seek assistance. If you fear for your safety, report your
           concerns immediately to S"i.aff.




                                                                                                    Page z of z
                                                                                                 July 27, 2016
                      Case 5:20-cv-02426-MAK Document 11 Filed 06/25/20 Page 10 of 13



 (even in very small amounts) to prevent dehydration from                  suggestive or derogatory comments about body or clothing, or
 occurring. In severe cases, opiate detox may result in you                obscene language or gestures.
 receiving intravenous fluids that can be administered to keep you
 hydrated to prevent further complications.                                If you believe you have experienced sexual harassment by staff,
                                                                           inmates, contractors, or individuals/groups that have business
 Another hazard that can occur has to do with vomiting. If the             with Lawrence· County Corrections, you must report it as soon as
 contents of the stomach are inhaled into the lungs while                  possible. You may report it to any staff member. If you submit it
 vomiting, this is called aspiration; there is a risk of lung infection    in writing you must include names of all parties involved, the
 which can cause pneumonia and other respiratory illnesses                 specific details of the incident(s), date(s), time(s), or place(s) of
 making it difficult for you to breathe. If vomit is inhaled, please       alleged incidents and any witnesses if any. You will not be retali-
 notify medical immediately.                                               ated against for reporting an incident of sexual harassment or for
                                                                           providing witness testimony.
 Once withdrawal has been completed the most common and
 significant risk is an individual's decision to return to drug use. If    If you sexually harass another person (inmate, employee, visitor,
 you have gone through withdrawal it is likely your drug tolerance         contractor, volunteer, etc.) you will subject to a misconduct it
 will be reduced and you are at a greater risk of overdose if you          may as well be a violation of law.
 resume using aher release.
                                                                            Sexual abuse of inmates is prohibited. Sexual abuse of an inmate
What to Expect                                                              by ar:iother inmate include •any of the following acts, if the victim
Opiate withdrawal isn't fun, medical intervention to assist with            does not consent, is coerced into such act by overt or implied
effective opiate withdrawal treatment can .reduce or completely           . threats of violence,.-or is unable to consent or refuse: 1) contact
eliminate the symptoms making it a lot easier to effectively detox          between the penis and the vulva or the penis and the anus, in-
from opiates. When opiates are stopped cold-turkey, the onset of            cluding penetration, however slight; 2) contact between the
withdrawal symptoms will start within the first 12-30 hours. At             mouth and penis, vulva, or anus; 3) penetration of the anal or
first, the symptoms are usually mild and they will progressively            genital opening of another person, however slight, by hand, fin-
become more pronounced until about 72 hours when most of                    ger, object or other instrument. Sexual abuse of an inmate by a
the symptoms tend to peak. When we know an individual is                    staff member, contractor, or volunteer includes any of the follow-
likely to go through withdrawal each of our patients is given               ing acts, with or without consent of the inmate: 1) contact be-
medication that should assist with decreasing the symptoms. At              tween the penis and the vulva or the penis and the anus, includ-
days 5-7 the symptoms will usually begin to taper off and you will          ing penetration, however slight; 2) contact between the mouth
begin to feel better. For most people opiate withdrawal lasts               and the penis, vulva, or anus; 3) contact between the mouth and
about 10 days-we understand the ten days may feel like a                    any body part where the staff member, contractor, or volunteer
lifetime!                                                                   has the intent to abuse, arouse, or gratify a sexual desire; 4) pen-
                                                                            etration of the anal or genital opening, however slight, by hand,
 Prevention                                                                 finger, object or other instrument, that is unrelated to official
The only real way to prevent opiate withdrawal is not to take               duties or where the staff member, contractor, or volunteer has
drugs      that   have    opiates    or    opiate   derivatives   in        the intent to abuse, arouse or gratify sexual desire; 5) any other
them. Unfortunately, these are some of the most widely                      intentional contact, either directly or through the clothing, of or
prescribed drugs so it can be diffic~lt to steer away from them,            with the genitalia, anus, groin, breast, inner thigh, or the but-
especially if you are injured or suffer from chronic pain. If you do        tocks, that is unrelated to official duties or where the staff mem-
become physically dependent on opiates such as heroin,                      ber, contractor or volunteer has the intent to abuse, arouse, or
methadone, morphine or Oxycontin, your first step to                        gratify sexual desire: 6) any attempt, threat, or request by staff
overcoming opiate addiction is to safely and effectively detox              member, contractor, or volunteer to engage in the activities de-
which means that you will likely feel at least some symptoms of             scribed in the above 1) - S) of this section; 7) any display by a
withdrawal. If you are released prior to completing withdrawal              staff member, contractor, or volunteer of his/her uncovered geni-
please enroll in an opiate addiction program. Members of the                talia, b.uttocks, or breast in the presence of an inmate; and 8)
facility treatment team can assist you with information on various          voyeurism by a staff member, contractor or volunteer. This does
community programs available.                                               not refer to incidental physical contact that may occur during a
                                                                            search of an inmate's person in accordance with Lawrence Coun-
Source: http://www.opiate.com/withdrawa I/                                  ty Corrections policy.

           PRISON RAPE ELMINATION ACT (PREA)                               If you are a victim of sexual abuse, you should report it to a staff
                                                                           member as soon as possible. All inmates, staff, contractors, and
/Sexual harassment of inmates is prohibited. Sexual Harassment is          volunteers have a duty to report an incident of sexual abuse. Re-
 defined as sexual advances, request for sexual favors, or verbal          ports and allegations of sexual abuse will be investigated confi-
 comments, gestures, or actions of a derogatory or offensive sex-          dentially, thoroughly and promptly.
 ual nature, by one inmate directed towards another. Sexual har-
 assment can also include repeated verbal comments or gestures
 of a sexual nature to an inmate by a staff member, contractor, or
 volunteer, including demeaning references to gender, sexually
 PrimeCare Medical, Inc. - September 2018
                    Case 5:20-cv-02426-MAK Document 11 Filed 06/25/20 Page 11 of 13




Men are sterilized with a vasectomy. During this procedure, the       a risk of withdrawal. For some, taking these drugs for a couple of
doctor closes off the man's vas deferens (sperm ducts) so sperm       days can lead to a physical dependence while others can use
can't get through.                                                    opiates for a few weeks before the real changes within the body
                                                                      begin to occur and physical dependence sets in. Whenever
                                                                      heroin, codeine, Oxycontin, hydrocodone or other opiates are
                                                                      used there is going to be a risk of withdrawal symptoms occurring
Natural family planning                                               when the drug use stops.
Natural family planning requires a couple to learn when in the
woman's cycle she can get pregnant (usually 4 days before and 2       Symptoms - It is very important you report your symptoms to the
days after ovulation). To prevent pregnancy, the couple must use      Medical Team members and/or the Correctional staff.
a barrier method of birth control or not have intercourse during
those days.                                                           Early symptoms of opiate withdrawal are usually mild to
                                                                      moderate and may be mistakenly recognized as the flu.
Emergency Contraception
Emergency contraception is a form of birth control. You can use       During the first few days, withdrawal symptoms include:
this method if you have had unprotected sex and are worried               0    Anxiety
that you might get pregnant. For example, if your regular birth           • Irritability
control fails (the condom-breaks during sex), if you forget to take       Q    Muscle spasms or achiness
your birth control pills or if-you have sex without using any birth       0    Watery eyes
control.                                                                  0    Insomnia
                                                                          0    Yawning
There are 2 types of emergency contraception. With the first, you         0    Sweating
take special doses of birth control pills. With the other, an             0    Runny nose
intrauterine device (also called an IUD) is placed in your uterus
(or womb).                                                                •    Feeling down

         Opiate Withdrawal - Patient Education                        As the detoxification continues and the body continues to try to
                                                                      adjust to life without opiates, the withdrawal symptoms can
Opiate withdrawal describes a wide range of signs, symptoms           become more severe.
and aftereffects associate with quitting or reducing opiate use
after a prolonged period of use. When opiates such as heroin,         Later opiate withdrawal symptoms include: (Please report to the
methadone, morphine, Oxycontin or codeine are used for several        medical team if you are experiencing any of these symptoms!!!)
weeks or longer there is a risk of dependence which can lead to           o    AIJdominal cramps
withdrawal symptoms when the drug use stops or is reduced.                • Diarrhea
                                                                          •   Loss of appetite or desire to eat
Causes                                                                    •   Dilated pupils
The most common causes of opiate withdrawal are the use of                •   Goose bumps
drugs for recreational purposes but there is also a high instance         •   Fever
of opiate withdrawal that results from prescribed opiates such as         •   Cold sweats
prescription painkillers. When opiates are used repeatedly, the           •   Nausea3/ Vomiting
body will develop a tolerance to the drug which means that it will
                                                                          •   Increased irritability
take more and more to produce the same effects.
                                                                          •    Insomnia

When an individual stops taking opiates once physical
                                                                      Complications & Dangers
dependence has set in or if an individual reduces the use of
                                                                      The majority of the time, opiate detox and the withdrawal
opiate based drugs after prolonged use the body reacts by             symptoms an individual goes through are uncomfortable and
sending signals that it "needs" more. These signals are called        difficult to cope with-but not deadly! However, there is risk for
withdrawal symptoms. They can be mild, moderate or severe
                                                                      complication and there are potential dangers when it comes to
depending on various factors such as:                                 opiate withdrawal symptoms. It is important to recognize the
                                                                      dangers and report these to a medical team member or member
    .    Level of opiate abuse                                        of the correctional staff. Withdrawal complications can and do
    •    Amount of opiates being used previously                      occur. When they do there are specialized medications that can
    •    Length of time the drug was used                             be given to assist you during this time.
    •    Type of opiates being used
    •    Was the drug completely stopped or reduced                   One of the biggest dangers during opiate detox is related to
    •    Individual lifestyle & health related factors                vomiting and diarrhea that usually occurs when the withdrawal
                                                                      process is in full swing. Consistent diarrhea and vomiting can
Risk of Withdrawal - Get help for your withdrawal symptoms            lead to dehydration which is a risky complication for anyone. It's
Anytime opiates are taken for a prolonged period of time there is     important to report these symptoms and drink plenty of fluids

PrimeCare Medical, Inc, - September 2018
                                Case 5:20-cv-02426-MAK Document 11 Filed 06/25/20 Page 12 of 13
            ,J
                                                                                                                      CONFISCATION SHEET

Inmate Name.
                           •             ~
                                         '
                                                     •0/•.p'.i' Jr                                                    / / " '•
                                                                                                                       Print
                                                                                                                                    ,' ,,
                                                                                                                                                                   Inmate ID#:      7~ - - - -
                                                                                                                                                                                    -

                                                                                                                                                                                 (If individual items are released)
                                                                                              Item                                                         Amount          Date Returned     I     Officer (Print)
     1                                                                                                      /
                                                                                                                j,/
                                                                                                                                                           )
     -
     2           /.✓                                                                                                                                   J
     -
     3
     -
     4                     /":--"            /
                                                                        ,✓
     -                 7                 (
     5                                                                   /                                                                             l/
     -
     6                                                            -    ~ii',.                 ~                                                                L
-
-                                                            /


     -
      8                              (,-/'

    -
      9                                      (_


    10
    -
                                                 .
                                                                                                                                                      ..,,
    11                              .)
                                                                                                                                                  ~
    -                           l

    12
    -
                                 /' -
                               ;1L_                          _r                                                                                   2.
    13
     -                                                                                                                                                     I
     14
     -                                                                       C,




     15                               .,,                ,
                                                                                                                                                      ~
     -                              I


    -
     16                                                                                                                                          ~j
                                                                                                                                                 "-


    -17
                                                                                                                                                       I
                                                                 ! 1
                                                                                                                                                           1
                               I
    -18                               ~' ':?~Q                                                                                                   7
                                                                                                                                                  5~
-19                                                          C

    20                         /)~/
                                                             1
                                                                                  1~'!   ,..::J_S                                                 'L
                                                                                                                            SL>-C.,,\ cl12.-u\r--.
                                                           ~s·1gnature ___________
                                         ~------__,_,~-- Inmate
          Date                                                                                                                                                          On Final Return                    Date
                                                                                                                        (Officer/Supervisor Print Name & Initial)
                                                             ,,

f / °l    -ii}                       ~·--
          Date                        +                                   ,1
                                                                       At Confijcation
                                                                                         ,,            '     '' '
                                                                                                                                   Officer Signature                    On Final Return                    Date

                                                                         {,                       ;·       /---
                                                                             ' ,/ :.. ·,                                          Supervisor Signature ____________
          Date                                                                    Secured                                                                                   Released                       Date

Location of Storage ---:-,,--'-1_--.,__i_c_,_\_t"""'',+)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Remarks                              ,,, /                                                ·~                                ; C
                                    t'




                                                 Inmate - White                                                                        File - Canary                             Property Box - Pink
                                Case 5:20-cv-02426-MAK Document 11 Filed 06/25/20 Page 13 of 13
            ,:=:;--~__..
            I   c .)   >' -    I
            i--- . - - . - _/
                                                                                                                             CONFISCATION SHEET
           Inmate Name:                             l,,J. 1! .r ,._                                                      V'h". ,.
                                                                                                                         I.
                                                                                                                              Print
                                                                                                                                    J . . .,. ~'"                              Inmate ID#:         7 J7 7 (,
                                                                                                                                                                                               (lf individual items are released)
                                                                                                Item                                                                      Amount            Date Returned        Officer (Print)
                1              /"        ,    .•            . ... '\
                                                               •                                                                                                       I ,J
                2                      -..<   'L...._
                                                                   ff
                                                              / 1 ,-                                                                                                   2
                                                                                                         "
                3                                                            l                                 Ji
                                       1) <"k           :
                                                                            .
                                                                                            , v_
                                                                                                     )
                                                                                                                                                                        7
                4                      I
                                       h,,1                  <":"'"-                    f           ',
                                                                                                                                                                          l(
                5
                6
           ~-          -   -                       -
                                   -                                    ·- -
                8                                                                                        -                         --                 -          - -               -    -                -

                9
            10
            11
            12
            13
            14
            15
            16
            17
            18
            19
            20

                                                                                i
                                                                                    I
                                                                                                                         ,-   _)              ~~V'
           '-------~
             Date    A, Cm,!iscat;a,                                                                                                                Inmate Signature                   On Final Return                   Date
                                                                                                                              (Officer/Supervisor Print Name & Initial)

            l/ }-;"i J,
                                              .___ :;r-~~~>                                         /.,.
                                              ,/               ~        •                   /             .:             •     A                    Officer Signature-----,----:--=-----
                    Date                                    C      At Conjiscatjon                                                                                                     On Final Return                   Date
                                                                                                {        ·-         ·O

                                                                            _ )1., .<_____y·                                                      Supervisor Signature _ _ _ _ _ _ _ _ __
                    Date                                                    Secured                                                                                                         Released                     Date

           Location of Storage ---:-:r-:::-"_···_,r,.....·...:..f-_(____--\:;l..!.,,(:;;::"";;l-·~--------------------
                                                   l1                                                                                   - , . .~
           Remarks                            / / •/ .,                             I
                                                                                    l
                                                                                                                '    r,                 ::,   C




l_____ -                                      Inmate - White                                                                                              File - Canary                       Property Box - Pink
